Order modified by providing that the words “to be examined on behalf of the plaintiff upon the issues raised by the defendant’s answer ” be stricken from the original order, and the following inserted in lieu thereof: “to be examined on behalf of the plaintiff in support of the allegations of the complaint;” and as so modified affirmed, without costs. No opinion. Order to be settled on notice, the date for the examination to proceed to be fixed in the order. Present — Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ.